Exhibit 10.2

FOURTH AMENDMENT TO

AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT

This Fourth Amendment to Amended and Restated Note Purchase Agreement (this
“Amendment”), dated as of June 29, 2012, is among UNIFIED GROCERS, INC.
(formerly known as Unified Western Grocers, Inc.), a California corporation (the
“Company”), the Persons set forth on Schedule 1 attached hereto, which
constitute all of the current Noteholders under the Amended and Restated Note
Purchase Agreement referred to in Recital A below, and John Hancock Life
Insurance Company (U.S.A.), acting in its capacity as collateral agent for the
current Noteholders (in such capacity, the “Collateral Agent”).

RECITALS

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
as of January 3, 2006, among the Company, the Collateral Agent and the
purchasers named therein (as amended by the Amendment to Note Purchase Agreement
and Consent dated as of December 19, 2006, by the Second Amendment to Note
Purchase Agreement dated November 7, 2008, and by the Third Amendment to Amended
and Restated Note Purchase Agreement dated November 3, 2009, and as amended
hereby, the “Note Purchase Agreement,” and with capitalized terms used herein
and not otherwise defined used with the meanings given such terms in the Note
Purchase Agreement), the Company issued the Notes and the Purchasers purchased
the same on the terms and conditions set forth therein.

B. The Company has requested that the Noteholders change certain covenants, and
the parties have agreed to amend the Note Purchase Agreement on the terms set
forth herein.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

SECTION 1. AMENDMENTS TO THE NOTE PURCHASE AGREEMENT

Effective on the effective date of this Amendment, the Note Purchase Agreement
is amended as follows:

(A) A new Section 1.6B is added to the Note Purchase Agreement to read as
follows:

§1.6B Increase in Interest Rate.

(a) In addition to the provisions of Sections 1.6 and 1.6A hereof, if for the
third or fourth Fiscal Quarters of the 2012 Fiscal Year (i.e., the Fiscal Year
ending on or about September 30, 2012) the Indebtedness to Consolidated EBITDAP
Ratio (calculated pursuant to Section 8.6(e)) is equal to or greater than
3.75:1.00, then the interest rate on the Notes shall, for each Tranche of the
Notes, increase for the next Fiscal Quarter (but only for such Fiscal Quarter)

 

1



--------------------------------------------------------------------------------

by 1.5% per annum, effective on the first day of such next Fiscal Quarter (i.e.,
8.657% for the Tranche A Notes, 7.921% for the Tranche B Notes and 8.32% for the
Tranche C Notes).

(b) In addition to the provisions of Sections 1.6 and 1.6A hereof, if for the
third or fourth Fiscal Quarters of the 2012 Fiscal Year the Indebtedness to
Consolidated EBITDAP Ratio (calculated pursuant to Section 8.6(e)) is greater
than 3.50:1.00 but less than 3.75:1.00, then the interest rate on the Notes
shall, for each Tranche of Notes, increase for next Fiscal Quarter (but only for
such Fiscal Quarter) by 0.50% per annum, effective on the first day of such next
Fiscal Quarter (i.e., 7.657% for the Tranche A Notes, 6.921% for the Tranche B
Notes and 7.32% for the Tranche C Notes).

(c) In addition to the provisions of Sections 1.6 and 1.6A hereof, if for the
first and second Fiscal Quarters of the 2013 Fiscal Year (i.e., the Fiscal Year
ending on or about September 30, 2013) the Indebtedness to Consolidated EBITDAP
Ratio (calculated pursuant to Section 8.6(e)) is greater than 3.50:1.00, then
the interest rate on the Notes shall, for each Tranche of Notes, increase for
the next Fiscal Quarter (but only for such Fiscal Quarter) by 0.50% per annum,
effective on the first day of such next Fiscal Quarter (i.e., 7.657% for the
Tranche A Notes, 6.921% for the Tranche B Notes and 7.32% for the Tranche C
Notes).

(d) If the interest rates on the Notes are for any Fiscal Quarter increased
pursuant to the terms of this Section 1.6B, but the determination thereof is not
made until after one or more monthly interest payments have been made with
respect to such Fiscal Quarter, then on the next date after such determination
that any payment of principal and/or interest is due under this Agreement the
Company will make an additional payment of the increased amount of interest for
said Fiscal Quarter which would have previously been paid if the parties had
known at the beginning of said Fiscal Quarter that the interest rates on the
Notes had been increased pursuant to the terms of this Section 1.6B.

(e) In calculating any Make-Whole Amount with respect to any prepayment under
Section 6.2 hereof, such calculation shall not include any increase in the
interest rate of the Notes pursuant to this Section 1.6B.

(B) The parenthetical phrase in the first line of Section 5.2(a) of the Note
Purchase Agreement shall be amended to read as follows:

(including detailed calculations and, without limitation, in the case of the
determination of Consolidated Lease Expenses, the furnishing of a worksheet in
the form of Exhibit A to the Fourth Amendment to this Agreement along with
backup schedules of leases and Subleases tying to the numbers and calculations
on said worksheet and which shall be in form and detail satisfactory to the
Collateral Agent in its reasonable discretion (and which schedules shall be
deemed part of said worksheet)

(C) Section 7.8 of the Note Purchase Agreement is amended by replacing the
number “$250,000” in each of clauses (a) and (b) thereof with the number
“$1,000,000.”

(D) The first sentence of Section 8.6(b) of the Note Purchase Agreement is
amended to read as follows:

 

2



--------------------------------------------------------------------------------

The Company shall not permit Consolidated Adjusted Indebtedness to exceed
(i) 65% of the sum of Consolidated Adjusted Indebtedness and Consolidated
Tangible Net Worth beginning with the third Fiscal Quarter of the 2012 Fiscal
Year through the end of the first Fiscal Quarter of the 2014 Fiscal Year (i.e.,
the Fiscal Year ending on or about September 30, 2014) and (ii) all times
thereafter, 60% of the sum of Consolidated Adjusted Indebtedness and
Consolidated Tangible Net Worth.

(E) Section 8.6(e) of the Note Purchase Agreement is amended to read as follows:

(e) Indebtedness to Consolidated EBITDAP Ratio. As of the last day of each
Fiscal Quarter of the Company, the Company shall not permit the ratio of
(x) Indebtedness at such time to (y) Consolidated EBITDAP for the four Fiscal
Quarters of the Company then ended to be greater than (i) 3.50 to 1.00 for each
Fiscal Quarter through the second Fiscal Quarter of the 2012 Fiscal Year,
(ii) 4.00:1.00 for the third and fourth Fiscal Quarters of the 2012 Fiscal Year,
(iii) 3.75:1.00 for the first and second Fiscal Quarters of the 2013 Fiscal
Year, (iv) 3.50:1.00 for the third Fiscal Quarter of the 2013 Fiscal Year, and
(v) 3.25:1.00 for all Fiscal Quarters thereafter. In addition, for each of the
Fiscal Quarters starting with the third Fiscal Quarter of the 2012 Fiscal Year
and ending with the third Fiscal Quarter of the 2013 Fiscal Year, the Company
shall not permit the Indebtedness to Consolidated EBITDAP Ratio to increase
above 3.25:1.00 at the end of any such Fiscal Quarter as the result of any
merger by any Person with or into the Company or any of its Subsidiaries during
such period or the acquisition during such period by the Company or any of its
Subsidiaries of any assets of any Person, but excluding Capital Expenditures
consistent or substantially consistent with past practice.

(F) Section 8.6(k) of Note Purchase Agreement is relettered as Section 8.6(l),
and a new Section 8.6(k) is added to the Note Purchase Agreement to read as
follows:

(k) Consolidated Lease Expenses. The Company shall not permit in any Fiscal
Quarter, beginning with the fourth Fiscal Quarter of the 2012 Fiscal Year, the
product of its Consolidated Lease Expenses for each such Fiscal Quarter
multiplied by four (4) to exceed $30,000,000.

(G) A new paragraph is added at the end of Section 8.6 of the Note Purchase
Agreement to read as follows:

The Company may, at any time that no Default or Event of Default exists, request
that the Consolidated Lease Expenses covenant of Section 8.6(k) be modified or
eliminated and the relevant definitions used in the calculations of the
Indebtedness to Consolidated EBITDAP Ratio in Section 8.6(e) be amended to
include Consolidated Lease Expenses in a manner that is customary for the
institutional private placement investment market at such time and consistent
with the investment grade covenant criteria of all ratings agencies, and in each
case taking into account the nature of the Collateral and the loan to value
ratio with respect to the Collateral at such time. The consent of all
Noteholders shall be required to approve any such amendment and, in considering
any such approval, the Noteholders shall make conclusive determinations of
whether the requested amendment is customary and/or will satisfy the investment
grade covenant criteria of rating agencies; and provided that all of the
foregoing criteria are satisfied, such consent shall not be unreasonably
withheld.

 

3



--------------------------------------------------------------------------------

(G) In the Glossary to Note Purchase Agreement, the following term is amended to
read as follows:

“Consolidated Adjusted Indebtedness” means, as of any date of determination,
(and without duplication), (a) the consolidated Indebtedness of the Company on
such date, minus (b) Indebtedness of the Financial Subsidiaries and the
Insurance Subsidiaries, and minus (c) Indebtedness in respect of Subordinated
Redemption Notes.

(H) In the Glossary to Note Purchase Agreement, the following term is added
thereto in proper alphabetical order:

“Consolidated Lease Expenses” means, for each Fiscal Quarter, the lease expenses
for the Company and its Subsidiaries for such Fiscal Quarter pursuant to GAAP
with respect to all leases to which the Company or any of its Subsidiaries are a
party as a tenant or lessee and which leases are not (a) Capital Leases,
(b) leases for office equipment, or (c) leases that have a lease term (including
all possible extensions of the expiration date thereof pursuant to the
provisions thereof) of six (6) months or less. In addition, the Company may
deduct from Consolidated Lease Expenses for any Fiscal Quarter, on the following
basis, the rent it receives, or is paid on its behalf to the landlord, during
such Fiscal Quarter from subleases by it as the sublandlord of leased real
property sites (the “Subleases”) covered in the calculations of Consolidated
Lease Expenses as long as, at the end of such Fiscal Quarter, no Default or
Event of Default exists and not more than 15% of the aggregate rent received or
to be received from the Subleases is delinquent (or, for any Fiscal Quarter if
the Indebtedness to Consolidated EBITDAP Ratio at the end of such Fiscal Quarter
is equal to or less than 3.00:1.00, not more than 20% of the aggregate rent
received or to be received from the Subleases in such Fiscal Quarter is
delinquent), including delinquencies which would exist but for any waiver of or
amendment to the Subleases by the Company or any Subsidiaries to cure such
delinquency (this last clause being referred to herein as the “No
Waiver/Amendment Clause”):

(i) if the Indebtedness to Consolidated EBITDAP Ratio at the end of such Fiscal
Quarter is equal to or greater than 3.26:1.00 but less than 3.50:1.00, then 30%
of the rent received from the Subleases which are not delinquent, including
delinquencies pursuant to the No Waiver/Amendment Clause, shall be deducted;

(ii) if the Indebtedness to Consolidated EBITDAP Ratio at the end of such Fiscal
Quarter is equal to or greater than 3.01:1.00 but less than 3.26:1.00, then 60%
of the rent received from the Subleases which are not delinquent, including
delinquencies pursuant to the No Waiver/Amendment Clause, shall be deducted;

(iii) if the Indebtedness to Consolidated EBITDAP Ratio at the end of such
Fiscal Quarter is equal to or greater than 2.76:1.00 but less than 3.01:1.00,
then 90% of the rent received from the Subleases which are not delinquent,
including delinquencies pursuant to the No Waiver/Amendment Clause, shall be
deducted; and

(iv) if the Indebtedness to Consolidated EBITDAP Ratio at the end of such Fiscal
Quarter is less than 2.76:1.00, then 100% of the rent received from the
Subleases

 

4



--------------------------------------------------------------------------------

which are not delinquent, including delinquencies pursuant to the No
Waiver/Amendment Clause, shall be deducted.

Furthermore, if there is a default under any of the Subleases and the Company or
any of its Subsidiaries is required under GAAP utilized by it to take (and does
take) a reserve against such default and such reserve is included as an expense
or payment in the calculation of Consolidated Lease Expenses, then such
reserve(s) may be deducted from Consolidated Lease Expenses as long as the
reserve(s) remain in effect.

SECTION 2. APPRAISALS

The Company acknowledges that the Collateral Agent will promptly after the
effective date of this Amendment order new appraisals of the Real Property and
the buildings and improvements thereon (the “Appraisals”), and the Company
hereby authorizes the Collateral Agent to commission the Appraisals and have
them scheduled to be completed no later than October 31, 2012. The Collateral
Agent shall select the appraiser or appraisers for the Appraisals (who shall be
MAI qualified) and the Appraisals shall comply with all FIRREA regulations and
all laws and regulations applicable to any and/or all of the Noteholders. The
fees and costs of the Appraisals shall be paid pursuant to Section 3 hereof.

SECTION 3. AMENDMENT FEE

(a) On the effective date of this Amendment, the Company shall pay to the
Collateral Agent by wire transfer, for the ratable benefit of the Noteholders,
an amendment fee of $150,000 (the “Fee”). The Fee shall be fully earned and
nonrefundable on the date of payment.

(b) In addition to the payment of the Fee, within 10 days after the effective
date of the Amendment the Company shall deposit by wire transfer $100,000 with a
third party escrow agent on terms reasonably satisfactory to the Collateral
Agent (the “Deposit”). The Company will pay the fees and costs of the escrow
agent. When the Appraisals are completed, the Collateral Agent shall, as long as
no Default or Event of Default then exists, deduct the fees and costs of the
Appraisals from the Deposit and pay the appraiser(s) who performed the
Appraisals said costs and fees. The balance of the Deposit (the “Balance”) shall
thereupon become the property of the Noteholders as an additional amendment fee,
shall at that point be fully earned and nonrefundable and the Collateral Agent
shall disburse the Balance to the Noteholders on a ratable basis. However, if at
the time the Appraisals are completed a Default or Event of Default exists, then
the Company shall immediately pay all fees and costs of the Appraisals directly
to the appraiser(s), all of the Deposit shall become the property of the
Noteholders as an additional amendment fee, shall at that point be fully earned
and nonrefundable, and the Collateral Agent shall disburse the Deposit to the
Noteholders on a ratable basis. The Deposit shall be placed in a non-interest
bearing account.

SECTION 4. CONDITIONS TO EFFECTIVENESS.

This Amendment shall become effective subject to the payment of the Fee and the
fulfillment to the reasonable satisfaction of the Collateral Agent on the date
hereof of the following conditions:

 

5



--------------------------------------------------------------------------------

§4.1 Representations and Warranties. The representations and warranties of the
Company in the this Amendment shall be correct.

§4.2 No Default. After giving effect to the provisions of the Amendment, no
Default or Event of Default shall have occurred and be continuing.

§4.3 Officer’s Certificate. The Company shall have delivered to the Collateral
Agent an Officer’s Certificate, dated the date hereof, certifying (i) that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled, (ii) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of this Amendment, and (iii) the
incumbency and specimen signatures of the persons authorized to execute this
Amendment.

§4.4 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by the this Amendment and all
documents and instruments incident to the transactions contemplated hereby shall
be reasonably satisfactory to the Collateral Agent.

§4.5 No Material Adverse Change. There shall not have occurred any Material
Adverse Effect, as reasonably determined by the Noteholders, since March 31,
2012.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF COMPANY

In order to induce the Noteholders to enter into this Amendment and consummate
all of the transactions contemplated thereby, the Company and each Subsidiary
Guarantor, for itself alone and not for any other entity, as applicable,
represents and warrants as of the date hereof that:

§5.1 Existing Representations and Warranties True and Correct. All of the
representations and warranties made by the Company set forth in Sections 3.1,
3.2, 3.4(c), 3.4(e), 3.8, 3.9, 3.10(a), 3.10(c), 3.11, 3.12(a), 3.12(b)
(provided that it is understood that the reference to “Plan” in the first
sentence of such Section 3.12(b) shall be deemed to refer to each Plan other
than Multi-employer Plans), 3.12(e) (provided that the reference in
Section 3.12(e) to “the Company’s most recently ended Fiscal Year” shall be
deemed to be a reference to “the Company’s Fiscal Year ended October 1, 2011”
and the reference in Section 3.12(e) to “Note 13 to the Company’s Financial
Statements for the Fiscal Year ended September 27, 2008” shall be deemed to be a
reference to “Note 12 to the Company’s Financial Statements for the Fiscal Year
ended October 1, 2011”), 3.15, the second sentence of Section 3.16, 3.17, 3.19,
3.20, 3.26 and 3.27 of the Note Purchase Agreement, as modified by relevant
Items set forth in disclosure Schedule II to the Note Purchase Agreement
(provided that to the extent any such Items are modified as set forth in
Schedule 2 hereto, then the Items referenced in the representations and
warranties above shall be deemed to be a reference to such Items as modified in
the manner set forth in Schedule 2 hereto), are true and correct on and as of
the date hereof, and no Default or Event of Default has occurred and is
continuing.

§5.2 Requisite Power. The Company and each Subsidiary Guarantor has the power,
authority and legal right to enter into, perform and comply with this Amendment,
to carry

 

6



--------------------------------------------------------------------------------

out the provisions of this Amendment and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Amendment
by the Company and each Subsidiary Guarantor, as applicable, and all of the
documents relating thereto to which any of them is a party have been duly
authorized by the Board of Directors of the Company and each Subsidiary
Guarantor, as applicable, and all necessary action in respect thereof has been
taken, and the execution, delivery and performance thereof do not require any
other consent or approval of any Person.

§5.3 Consents. No consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any Governmental Authority is required on the part of the Company or any
Subsidiary Guarantor, as applicable, in connection with the execution, delivery
and performance by the Company or any Subsidiary Guarantor, as applicable, of
this Amendment.

§5.4 Binding Agreements. This Amendment has been duly executed and delivered by
the Company and each Subsidiary Guarantor and constitutes the legal, valid and
binding obligations of the Company or such Subsidiary Guarantor, as applicable,
enforceable against the Company or such Subsidiary Guarantor, as applicable, in
accordance with its or their terms, except as the enforceability hereof or
thereof may be affected by bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and principles of equity. The execution,
delivery and performance by each Company and each Subsidiary Guarantor of this
Amendment do not or will not: (a) contravene such Person’s Articles of
Incorporation or Bylaws; (b) violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect applicable to such Person; (c) result in a breach of or constitute a
default under any contractual obligation of the Company or such Subsidiary
Guarantor, as applicable; or (d) result in or require the imposition of any Lien
(except as shall be created by the Security Documents) upon or with respect to
any of the Assets now owned or hereafter acquired by the Company or any
Subsidiary Guarantor except as permitted by the Note Purchase Agreement.

§5.5 No Claims, Etc. Each of the Company and each Subsidiary Guarantor has no
existing claims, counterclaims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to any of the Debt Documents or against the
Collateral Agent or any of the Noteholders, whether arising out of the Debt
Documents or otherwise.

SECTION 6. REAFFIRMATION OF DEBT DOCUMENTS

The Company hereby affirms and agrees that: (a) its execution and delivery of,
and the performance of its obligations under, this Amendment shall not in any
way amend, impair, invalidate or otherwise affect any of its obligations or the
rights of the Collateral Agent or the Noteholders under the Note Purchase
Agreement and the other Debt Documents, except as expressly set forth herein,
(b) to the extent not expressly amended hereby, the Note Purchase Agreement and
the other Debt Documents remain in full force and effect, and (c) to the extent
not expressly amended hereby or previously released by the Collateral Agent, the
Security Documents continue to constitute a first priority perfected Lien upon
the Real Property and the Personal Property as security for the Obligations of
the Company under the Note Purchase

 

7



--------------------------------------------------------------------------------

Agreement as amended hereby, subject in each case to any Liens or other matters
expressly permitted by the Note Purchase Agreement.

SECTION 7. CONSENT OF SUBSIDIARY GUARANTORS

Each Subsidiary Guarantor, by acknowledging and agreeing to this Amendment as
provided by its signature below, hereby consents to this Amendment, and agrees
that (a) the execution and delivery by the Company of, and the performance of
its obligations under, this Amendment shall not in any way amend, impair,
invalidate or otherwise affect any of the obligations of such Subsidiary
Guarantor or the rights of Noteholders under any provisions of the Subsidiary
Guaranties or the Subsidiary Security Agreements, and (b) the Subsidiary
Guaranties and the Subsidiary Security Agreements remain in full force and
effect, and such Subsidiary Guarantor has no defenses or offsets to any of its
obligations thereunder.

SECTION 8. MISCELLANEOUS

(a) On and after the date effective hereof, each reference in the Agreement to
“this Agreement,” hereunder,” hereof,” “herein,” or words of like import, and
each such reference in the Debt Documents or any of the Notes, shall mean and be
a reference to the Agreement as amended hereby.

(b) The Company acknowledges that pursuant to Section 13.1 of the Agreement, the
Company is obligated to pay or reimburse the Noteholders for all amounts covered
by such section which relate in any way to this Amendment, and such amounts are
not included within, nor shall they be deducted from, the Fee or the Deposit.

(c) This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

8



--------------------------------------------------------------------------------

(d) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment or be given any
substantive effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

UNIFIED GROCERS, INC., a California corporation By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

GROCERS DEVELOPMENT CENTER, INC., a California corporation, as a Subsidiary
Guarantor (for purposes of sections 5 and 7 only) By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

CROWN GROCERS, INC., a California corporation, as a Subsidiary Guarantor (for
purposes of sections 5 and 7 only) By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

SAV MAX FOODS, INC., a California corporation, as a Subsidiary Guarantor (for
purposes of sections 5 and 7 only) By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

 

9



--------------------------------------------------------------------------------

MARKET CENTRE (formerly known as GROCERS SPECIALTY COMPANY), a California
corporation, as a Subsidiary Guarantor (for purposes of sections 5 and 7 only)
By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

 

10



--------------------------------------------------------------------------------

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), as Collateral Agent and as a
Noteholder By:  

/s/ Dwayne Bertrand

  Dwayne Bertrand   Managing Director JOHN HANCOCK LIFE & HEALTH INSURANCE
COMPANY, as a Noteholder By:  

/s/ Dwayne Bertrand

  Dwayne Bertrand   Managing Director

 

11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, not individually but solely in its capacity as Directed
Trustee for the SBC Master Pension Trust, as a Noteholder By:  

/s/ Jacquelin M. Savage

Name:  

Jacquelin M. Savage

Title:  

Assistant Vice President

JPMorgan Change Bank, N.A. acting solely in its representative capacity as
directed trustee for and not in its individual capacity. JPMorgan Chase Bank,
N.A. will not have individual liability with respect to the foregoing.

 

12



--------------------------------------------------------------------------------

List of Schedules and Exhibits

 

Schedule 1    List of Noteholders Schedule 2    Supplemental Disclosures of the
Company Exhibit A    Form for Consolidated Lease Expenses Calculation

 

1